As filed with the Securities and Exchange Commission on January 25, 2016 Securities Act File No. 333-123257 Investment Company Act File No. 811-10325 United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 x Pre-Effective Amendment No. o Post Effective Amendment No. 2,185 x and/or Registration Statement Under the Investment Company Act of 1940 x Amendment No. 2,189 x MARKET VECTORS ETF TRUST (Exact Name of Registrant as Specified in its Charter) 666 Third Avenue, 9 th Floor New York, New York 10017 (Address of Principal Executive Offices) (212) 293-2000 Registrant’s Telephone Number Jonathan R. Simon, Esq. Vice President and General Counsel Van Eck Associates Corporation 666 Third Avenue, 9 th Floor New York, New York 10017 (Name and Address of Agent for Service) Copy to: Stuart M. Strauss, Esq. Dechert LLP 1095 Avenue of the Americas New York, New York 10036 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. IT IS PROPOSED THAT THIS FILING WILL BECOME EFFECTIVE (CHECK APPROPRIATE BOX) o Immediately upon filing pursuant to paragraph (b) x On February 1, 2016 pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o On [date] pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o On [date] pursuant to paragraph (a)(2) of rule 485 PROSPECTUSFebruary 1, 2016 MARKET VECTORS
